J. Robert Lynch, J.
Under the cited authority of CPLR 604, the defendant in an action pending in the Civil Court of New York City moves to have the issues of fact in that action tried in the Supreme Court of Onondaga County.
The necessity of resort to CPLR 604 has been substantially diminished by the constitutional change providing for State-wide service of process and its local implementation. (N. Y. Const., art. VI, § 1, par. c; CCA, § 1201; 2 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 604.03.) We perceive the section’s present applicability to a situation where the convenience of witnesses to one or some of the issues of a case might be served by a transfer of those issues for trial with that convenience yet not being of sufficient weight to warrant a change of venue under CPLR 510. (See Twenty First Annual Report of N. Y. Judicial Council, 1955, p. 172.) If the convenience of witnesses to all of the issues would best be served by a trial elsewhere, the remedy lies not in CPLR 604 but in a change of venue. The petitioner’s papers, being entirely conclusory, are inadequate for this relief. (Searing v. Randall Cadillac Corp., 3 Misc 2d 594.) The motion is denied.